Citation Nr: 1141505	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.  He also prior reserve service with periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  In October 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran asserts that a preexisting right foot disability, diagnosed as osteomyelitis of the right first metatarsal, was aggravated by his active duty service.

Service medical records, including the Veteran's July 1957 enlistment examination, show that the Veteran reported a history of right foot problems prior to service.  Specifically, the Veteran reported a history of treatment for osteomyelitis of the right first metatarsal for which he underwent surgery in 1944, 1945, 1949, and 1953.  Considering his medical history, the Veteran was referred to the Naval Hospital in February 1956 for an orthopedic consultation.  At that time it was determined that there was no evidence of any active osteomyelitis and that functional capacity was normal.  Considering the adequacy of the Veteran's last surgery and the present X-ray showing no deformity, it was felt that the Veteran's difficulty had been eradicated and he was fully qualified for active duty.  Thereafter, contemporaneous clinical examination during the July 1957 enlistment examination was negative for any significant right foot problems and the Veteran was found to be fit for basic training and active service.  Nevertheless, in light of the abnormality noted upon entry, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence as to a right foot disability diagnosed as osteomyelitis of the right first metatarsal, and the Board must consider whether any preexisting right foot disability was aggravated in service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2010).

Subsequent service medical records show that the Veteran presented for treatment in January 1958 with complaints of right foot pain, aching, and tenderness that had been present for a number of days.  The Veteran reported pain in the old incision area with walking.  Physical examination of the right foot was essentially normal, except for some tenderness to palpation over the shaft of the right first metatarsal.  There was no evidence of infection, swelling, or local redness.  Routine lab work was negative and X-rays showed slight demineralization and proliferative changes indicative of an old osteomyelitis in the shaft of the first metatarsal with no evidence of activity in the bone.  Treatment at that time consisted of rest and observation; antibiotics were not prescribed as there was no evidence of osteomyelitis by either examination or blood count.  It was noted that the foot was less painful than on admission.  A diagnosis was made of osteomyelitis, chronic, right, first metatarsal, organism undetermined.  Thereafter, in February 1958, the Veteran was found unfit for further service due to osteomyelitis that preexisted service and was not aggravated therein.  The Veteran was subsequently medically discharged from service in March 1958.

During an October 2009 VA examination, the Veteran reported right foot pain and the use of a metatarsal pad on the bottom of his foot underneath his second metatarsal, which helps with walking.  He did not feel that his right foot limited his activity, employment, or walking distance.  The Veteran felt that he was doing fairly well with his foot disability and denied treatment with an orthopedist or podiatrist for his right foot disability.  However, he indicated discussions with his private primary care physician.  Examination revealed no overlapping of toes and normal alignment of the metatarsals.  There was definite point tenderness over the lateral surface of the Veteran's first metatarsal but no tenderness over the medial surface.  X-rays of the right foot were fairly normal with normal structure and alignment of all parts of the foot.  However, there was some arthritic narrowing of the first metatarsal navicular joint and some irregularity and cortical overlay in the region of the lateral cortex of the first metatarsal.  

The examiner did not offer a diagnosis, but noted some mild discomfort in the foot that was not a major impact to the Veteran.  The examiner noted that the Veteran had a known diagnosis of childhood osteomyelitis of the first metatarsal with some operative treatment prior to entry into active duty.  The examiner noted that the only active duty episode that the Veteran had was an episode of soreness and mild pain, which was treated with nonsurgical means, namely bedrest.  Therefore, the examiner opined that the Veteran's 1958 treatment had no effect or bearing on his chronic osteomyelitis.  The examiner noted that osteomyelitis, once it develops in a bone, is a chronic and permanent condition in spite of attempts at eradication.  The condition continues to have periodic episodes of flares and pain.  Therefore, the flare-up of osteomyelitis noted in 1958 was not caused by or a result of activities and duties that the Veteran was performing during active military service.

Thereafter, in April 2011, the Veteran's private physician submitted a statement indicating that the VA should consider the Veteran's claim for possible aggravation in service.  Specifically, the physician noted that the Veteran's military records had been reviewed and showed a history of infection/osteomyelitis in 1943 and subsequent surgical treatment for the same.  The physician noted that the Veteran entered reserve service in June 1951, reenlisted in the reserves in August 1954, and then entered into active duty in August 1957.  Following entrance into active duty, the Veteran attended field medical training school from November 1957 to December 1957, during which time he marched with full gear, which included two field medical bags and a weapon, and aggravated his foot problem.  He soon after sought treatment in January 1958 and was medically discharged in March 1958.

In October 2011, the Veteran testified before the Board regarding his right foot disability.  Significantly, he reported that his right foot symptoms had persisted and gradually worsened since service, and now necessitate the use of a metatarsal pad in his shoe.  He stated that if he was on his feet for over eight hours, he was in pure agony and could be laid up for days afterwards.  He reported that during active duty, he did not experience problems with his right foot until marching exercises during medic school.

The Veteran is competent to provide written statements and testimony about the onset and persistence of his chronic right foot symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, as the record shows that the Veteran served as a medical corpsman and has received some medical training, his statements regarding the onset and course of his continuing symptoms are considered both probative and persuasive.  Williams v. Brown, 4 Vet. App. 270 (1993) (opinion of a registered nurse is competent medical evidence requiring the Board to provide reasons and bases for finding that opinion unpersuasive).  Nevertheless, although the Veteran's statements are probative of an onset of right foot symptoms during active duty and a continuity of right foot symptoms since service, they are not probative of whether the Veteran's preexisting right foot disability was permanently worsened by active service, and are therefore, insufficient to warrant a grant of service connection for a right foot disability.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

In this case, the Veteran has presented lay and clinical evidence that suggests, but does not show that it is as likely as not, that he has a current right foot disability that was permanently worsened in service.  Specifically, the Veteran has presented an opinion from a private physician suggesting that the Veteran's right foot disability was aggravated in service.  However, that April 2011 opinion did not indicate whether the Veteran's right foot disability was permanently worsened as a result of his military service or whether the flare-up of symptoms in service for which the Veteran was treated in January 1958 was due to the natural progress of the disease, as suggested by the October 2009 VA examiner.  Nor did the opinion address the evidence that the Veteran experienced right foot problems during his period of reserve service, as indicated by the evidence of surgery in 1953, and the determinations that the Veteran was not qualified for reserve service in February 1955 and March 1955 due to his right foot disability.  Therefore, the April 2011 opinion is insufficient for a grant of service connection and the Board finds that remand is necessary for a new examination.

Although the Veteran was already afforded a VA examination in October 2009 in relation to his claim, pertinent new evidence has been received since that examination that must be considered, namely the Veteran's private physician's April 2011 opinion.  Moreover, while the October 2009 examiner appears to suggest that the Veteran's symptoms in service were a result of the natural progress of his preexisting osteomyelitis, he did not explicitly state that, nor did he offer a current diagnosis or an opinion as to whether there was clear and convincing evidence that the Veteran's right foot disability was not aggravated by service.  As such, the October 2009 VA opinion is also insufficient for rating purposes.

Accordingly, the Board finds that a new examination and medical opinion are necessary in order to fairly address the merits of the Veteran's claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, it appears that there may be outstanding private medical records pertinent to the Veteran's claim.  During his October 2009 VA examination, the Veteran reported discussing his right foot disability with his private primary care physician.  In addition, in his April 2011 correspondence, the Veteran's private physician related prior treatment of the Veteran.  As the Veteran has put the VA on notice that private records exist pertaining to his right foot disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his right foot disability, including Ivan P. Law, M.D., F.A.C.P.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed right foot disability.  The claims folder should be reviewed by the examiner and the examination report should indicate that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the history of osteomyelitis of the right first metatarsal noted in the Veteran's service medical records, his subsequent in-service treatment for right foot pain, and his medical discharge due to osteomyelitis of the right first metatarsal; the October 2009 VA examination report; and, the April 2011 correspondence from the Veteran's private physician.  Additionally, the examiner should consider the Veteran's reports of a continuity of post-service right foot symptomatology necessitating the use of metatarsal pads, and any pertinent clinical records obtained in connection with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following: 

a) Set forth all current complaints, findings, and diagnoses pertaining to any right foot disability. 

b) State whether the right foot symptoms for which the Veteran was treated in January 1958 were due to the natural progress of the right first metatarsal osteomyelitis or whether those symptoms represented a permanent increase in disability beyond the natural progress of the disease. 

c) State whether there is clear and unmistakable evidence that the preexisting right foot disability of first metatarsal osteomyelitis was not increased in severity beyond the natural progress of the condition during service.

d) State whether it is at least as likely as not (50 percent or greater probability) that any current right foot disability was caused or aggravated by any other aspect of the Veteran's military service. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


